Marshall, Chief Justice.
James C. Hendrix appeals his conviction of the malice murder of *543his ex-wife, Edna.1 We affirm.
Decided September 28, 1988.
John W. Davis, for appellant.
Glenn Thomas, Jr., District Attorney, Michael J. Bowers, Attorney General, Andrew S. Ree, for appellee.
The victim was watching television with her sisters and her boyfriend when Hendrix came by. Hendrix and Edna stepped outside, where they talked, then argued. He left, and returned with a rifle. He asked for her again. When she stepped outside, he raised the rifle at her. She ran back inside. He broke a window with the rifle, then fired. The bullet struck the wall, then the victim. He left. She went to the emergency room of the hospital to have her wound examined. Later, that evening, the victim and the others went on an errand by automobile. When they returned, Edna saw Hendrix pointing the rifle at her as she was about to exit the parked automobile. She screamed, “Oh, my God!” Hendrix stated, “All y’all get out, get out the car.” Edna told Hendrix, “Please, Jimmy, don’t shoot me, please don’t shoot me!” Hendrix shot her. Hendrix then stated that if anyone else messed with him he would shoot them too. Medical testimony indicated that Edna died from a gunshot wound. Ballistics testimony indicated that the .308 cartridge cases recovered were consistent with having been fired from Hendrix’s .308 bolt-action rifle. After Miranda warnings, Hendrix admitted having a rifle, being angry with his ex-wife, shooting and killing her in the back seat of the automobile.
The conviction is supported by the evidence. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgment affirmed.


All the Justices concur.


 The crime was committed on January 17, 1987. Hendrix was convicted and sentenced to life imprisonment on January 20,1988. A motion for new trial was denied on June 9,1988. The transcript was filed on March 4, 1988. Notice of appeal was filed on June 29, 1988. The case was docketed in this Court on July 12, 1988, and submitted for decision on August 26, 1988.